           Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 1 of 23



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


STEPHEN BURR, Individually and On           Case No. 19-cv-04346
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
               v.                           SECURITIES LAWS

EQUITY BANCSHARES, INC., BRAD S.
ELLIOTT, and GREGORY H.                     JURY TRIAL DEMANDED
KOSSOVER,

                              Defendants.
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 2 of 23



        Plaintiff Stephen Burr (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Equity

Bancshares, Inc. (“Equity Bancshares” or the “Company”) with the United States (“U.S.”)

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

media reports issued by and disseminated by Equity Bancshares; and (c) review of other publicly

available information concerning Equity Bancshares.

                        NATURE OF THE ACTION AND OVERVIEW
        1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Equity Bancshares securities between May 11, 2018 and April 22, 2019, inclusive (the

“Class Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).

        2.      Equity Bancshares purports to provide a broad range of financial services through

its wholly-owned subsidiary Equity Bank with branches in Arkansas, Kansas, Missouri, and

Oklahoma.

        3.      On January 24, 2019, the Company disclosed that, during fourth quarter 2018, one
credit relationship was downgraded to Watch and Substandard for $19 million and $9 million,

respectively.

        4.      On this news, the Company’s share price fell $2.14, or more than 6%, to close at

$32.15 per share on January 24, 2019, on unusually heavy trading volume.

        5.      On April 22, 2019, the Company disclosed a $14.5 million provision for loss

against the credit relationship, resulting in a $4.1 million net loss for first quarter 2019.

        6.      On this news, the Company’s share price fell $4.76, or more than 16%, to close at

$24.71 per share on April 23, 2019, on unusually heavy trading volume.

        7.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

                                     CLASS ACTION COMPLAINT
                                                1
              Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 3 of 23



operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company lacked adequate internal controls to assess credit risk; (2) that, as a result, certain of

the Company’s loans posed an increased risk of loss; (3) that, as a result, the Company was

reasonably likely to incur significant losses for certain substandard loans; and (4) that, as a result

of the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

        8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
        9.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        10.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        11.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts
charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        12.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        13.     Plaintiff Stephen Burr, as set forth in the accompanying certification, incorporated

by reference herein, purchased Equity Bancshares securities during the Class Period, and

suffered damages as a result of the federal securities law violations and false and/or misleading

                                     CLASS ACTION COMPLAINT
                                                2
                Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 4 of 23



statements and/or material omissions alleged herein.

          14.    Defendant Equity Bancshares is incorporated under the laws of Kansas with its

principal executive offices located in Wichita, Kansas. Equity Bancshares’s common stock

trades on the NASDAQ exchange under the symbol “EQBK.”

          15.    Defendant Brad S. Elliott (“Elliott”) was the Chief Executive Officer of the

Company at all relevant times.

          16.    Defendant Gregory H. Kossover (“Kossover”) was the Chief Financial Officer

(“CFO”) of the Company at all relevant times.

          17.    Defendants Elliott and Kossover (collectively the “Individual Defendants”),

because of their positions with the Company, possessed the power and authority to control the

contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market.         The

Individual Defendants were provided with copies of the Company’s reports and press releases

alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the public, and that the positive representations which were being made were then materially

false and/or misleading. The Individual Defendants are liable for the false statements pleaded

herein.
                                SUBSTANTIVE ALLEGATIONS

                                           Background

          18.    Equity Bancshares purports to provide a broad range of financial services through

its wholly-owned subsidiary Equity Bank with branches in Arkansas, Kansas, Missouri, and

Oklahoma.
                                Materially False and Misleading
                           Statements Issued During the Class Period

          19.    The Class Period begins on May 11, 2018. On that day, the Company filed its

                                    CLASS ACTION COMPLAINT
                                               3
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 5 of 23



quarterly report on Form 10-Q with the SEC for the period ended March 31, 2018 (the “1Q18

10-Q”), in which it reported $8.71 million net income and $1.17 million provision for loan

losses. Therein, the Company stated that its “disclosure controls and procedures are effective.”

       20.       Regarding the provision for loan losses, the Company stated in the 1Q18 10-Q, in

relevant part:
       llowance for Loan Losses: The allowance for loan losses is a valuation allowance
       for probable incurred credit losses. Loan losses are charged against the allowance
       when management believes the collectability of a loan balance is
       unlikely. Subsequent       recoveries,    if   any,    are    credited    to    the
       allowance. Management estimates the allowance balance required using past loan
       loss experience, the nature and volume of the portfolio, information about specific
       borrower situations and estimated collateral values, economic conditions, and
       other factors. A loan review process, independent of the loan approval process, is
       utilized by management to verify loans are being made and administered in
       accordance with company policy, to review loan risk grades and potential losses,
       to verify that potential problem loans are receiving adequate and timely corrective
       measures to avoid or reduce losses, and to assist in the verification of the
       adequacy of the loan loss reserve. Allocations of the allowance may be made for
       specific loans, but the entire allowance is available for any loan that, in
       management’s judgment, should be charged off.

       The allowance consists of specific and general components. The specific
       component relates to loans that are individually classified as impaired. If a loan is
       impaired, a portion of the allowance is allocated so that the loan is reported net at
       the present value of estimated future cash flows using the loan’s existing rate or at
       the fair value of collateral if repayment is expected solely from the sale of the
       collateral. Troubled debt restructurings are separately identified for impairment
       disclosures and are measured at the present value of estimated future cash flows
       using the loan’s effective rate at inception. If a troubled debt restructuring is
       considered to be a collateral dependent loan, the loan is reported, net, at the fair
       value of the collateral. For troubled debt restructurings that subsequently default,
       we determine the amount of reserve in accordance with the accounting policy for
       the allowance for loan losses.

       The general component of the allowance for loan losses covers non-impaired
       loans and is based on historical loss experience adjusted for current factors. The
       historical loss experience is determined by portfolio and class and is based on the
       actual loss history experienced by us. This actual loss experience is then adjusted
       by comparing current conditions to the conditions that existed during the loss
       history. We consider the changes related to (i) lending policies, (ii) economic
       conditions, (iii) nature and volume of the loan portfolio and class, (iv) lending
       staff, (v) volume and severity of past due, non-accrual, and risk graded loans, (vi)
       loan review system, (vii) value of underlying collateral for collateral dependent
       loans, (viii) concentration levels, and (ix) effects of other external factors.


                                    CLASS ACTION COMPLAINT
                                               4
               Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 6 of 23



                                                  ***

        Provision for Loan Losses

        We maintain an allowance for loan losses for probable incurred credit losses. The
        allowance for loan losses is increased by a provision for loan losses, which is a
        charge to earnings, and subsequent recoveries of amounts previously charged-off,
        but is decreased by charge-offs when the collectability of a loan balance is
        unlikely. Management estimates the allowance balance required using past loan
        loss experience, the nature and volume of the loan portfolio, information about
        specific borrower situations and estimated collateral values, discounted cash
        flows, economic conditions, and other factors including regulatory guidance, as
        described in ”Financial Condition—Allowance for loan losses.” As these factors
        change, the amount of the loan loss provision changes.

        21.      On July 19, 2018, the Company announced its second quarter 2018 financial

results, stating in a press release, in relevant part:
        Equity Bancshares, Inc. (NASDAQ: EQBK), (“Equity”, “we”, “us”, “our”), the
        Wichita-based holding company of Equity Bank, reported its unaudited results for
        the quarter ended June 30, 2018, including net income allocable to common
        stockholders for the quarter of $6.9 million, or $0.44 per diluted share. Year-to-
        date 2018 net income allocable to common stockholders was $15.6 million and
        $1.02 per diluted share.

                                                  ***

        Notable Items

             Income before taxes for the second quarter of 2018 was $8.8 million, or $0.56
              per diluted share, compared to $9.4 million, or $0.76 per diluted share, for the
              same time period in 2017. Income before taxes, adjusted to exclude merger
              expense, was a record $14.0 million, or $0.89 per diluted share, for the second
              quarter of 2018, compared to $9.5 million, or $0.77 per diluted share, for the
              second quarter of 2017.

             Stated diluted earnings per share in the second quarter of 2018 was $0.44.
              Merger expenses, adjusted for estimated income tax, were $4.0 million in the
              second quarter of 2018, or $0.26 per diluted share.

             Net income allocable to common stockholders, adjusted for after-tax merger
              expense, was a record $10.9 million, or $0.69 per diluted share in the second
              quarter of 2018. Net income allocable to common stockholders, adjusted for
              after-tax merger expense of $84 thousand, was $6.4 million, or $0.52 per
              diluted share in the second quarter of 2017.

        Highlights of Equity’s growth include:



                                      CLASS ACTION COMPLAINT
                                                 5
               Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 7 of 23



             Total loans held for investment of $2.41 billion at June 30, 2018, as compared
              to total loans held for investment of $2.10 billion at December 31, 2017.

             Total deposits were $2.64 billion at June 30, 2018, and $2.38 billion at
              December 31, 2017. Signature deposits, or core deposits comprised of
              checking accounts, savings accounts and money market accounts, were $1.83
              billion at June 30, 2018, compared to $1.61 billion at December 31, 2017.

             Total assets of $3.71 billion at June 30, 2018, compared to $3.17 billion at
              December 31, 2017.

             Book value per common share of $27.44 at June 30, 2018 and $25.62 at
              December 31, 2017. Tangible book value per common share of $18.16 at
              June 30, 2018 and $17.61 at December 31, 2017.

        22.      On August 9, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended June 30, 2018, which affirmed the previously announced financial

results. Therein, the Company stated that its “disclosure controls and procedures are effective.”

Regarding the provision for loan losses, the Company made statements substantially similar to

those identified in ¶20.

        23.      On October 16, 2018, the Company announced its third quarter 2018 financial

results, stating in a press release, in relevant part:
        Equity Bancshares, Inc. (NASDAQ: EQBK), (“Equity”, “we”, “us”, “our”), the
        Wichita-based holding company of Equity Bank, reported its unaudited results for
        the quarter ended September 30, 2018, including net income allocable to common
        stockholders for the quarter of $10.3 million, or $0.64 per diluted share. Year-to-
        date 2018 net income allocable to common stockholders was $25.9 million and
        $1.66 per diluted share.

        Notable Items:

             Income before taxes for the third quarter of 2018 was $13.3 million, or $0.82
              per diluted share, compared to $7.2 million, or $0.58 per diluted share, for the
              same time period in 2017. Income before taxes, adjusted to exclude merger
              expense, was $14.0 million, or $0.87 per diluted share, for the third quarter of
              2018, compared to $8.3 million, or $0.66 per diluted share, for the third
              quarter of 2017.

             Stated diluted earnings per share in the third quarter of 2018 was $0.64.
              Merger expenses, adjusted for estimated income tax, were $581 thousand in
              the third quarter of 2018, or $0.04 per diluted share.

             Net income allocable to common stockholders, adjusted for after-tax merger
              expense, was $10.9 million, or $0.68 per diluted share in the third quarter of

                                      CLASS ACTION COMPLAINT
                                                 6
              Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 8 of 23



             2018. Net income allocable to common stockholders, adjusted for after-tax
             merger expense of $748 thousand, was $5.9 million, or $0.47 per diluted share
             in the third quarter of 2017.

                                                ***

       Highlights of Equity’s growth include:

            Total loans held for investment of $2.56 billion at September 30, 2018,
             compared to total loans held for investment of $2.10 billion at December 31,
             2017

            Total deposits were $2.82 billion at September 30, 2018, compared to $2.38
             billion at December 31, 2017. Signature deposits, or core deposits comprised
             of checking accounts, savings accounts and money market accounts, were
             $1.97 billion at September 30, 2018, compared to $1.61 billion at December
             31, 2017.

            Total assets of $3.93 billion at September 30, 2018, compared to $3.17 billion
             at December 31, 2017.

            Book value per common share of $28.07 at September 30, 2018 and $25.62 at
             December 31, 2017. Tangible book value per common share of $18.22 at
             September 30, 2018 and $17.61 at December 31, 2017.

       24.      On November 9, 2018, the Company filed its quarterly report on Form 10-Q for

the period ended September 30, 2018, which affirmed the previously announced financial results.

Therein, the Company stated that its “disclosure controls and procedures are effective.”

Regarding the provision for loan losses, the Company made statements substantially similar to

those identified in ¶20.

       25.      The above statements identified in ¶¶19-24 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company lacked adequate internal controls to assess credit risk; (2) that, as a result, certain of

the Company’s loans posed an increased risk of loss; (3) that, as a result, the Company was

reasonably likely to incur significant losses for certain substandard loans; and (4) that, as a result

of the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

       26.      The truth began to emerge on January 24, 2019 when the Company disclosed that,


                                    CLASS ACTION COMPLAINT
                                               7
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 9 of 23



during fourth quarter 2018, one credit relationship was downgraded to Watch and Substandard

for $19 million and $9 million, respectively.

       27.     On this news, the Company’s share price fell $2.14, or more than 6%, to close at

$32.15 per share on January 24, 2019, on unusually heavy trading volume.

       28.     On March 20, 2019, the Company filed its annual report on Form 10-K for the

period ended December 31, 2018 and reported $35.83 million net income. Regarding potential

problem loans, the Company stated, in relevant part:
       We categorize loans into risk categories based on relevant information about the
       ability of borrowers to service their debt such as: current financial information,
       historical payment experience, credit documentation, public information, and
       current economic trends, among other factors. Loans are analyzed individually
       and classified based on credit risk. Consumer loans are considered pass credits
       unless downgraded due to payment status or reviewed as part of a larger credit
       relationship. We use the following definitions for risk ratings:

       Pass: Loans classified as pass do not have any noted weaknesses and repayment
       of the loan is expected. These loans are considered unclassified.

       Special Mention: Loans classified as special mention have a potential weakness
       that deserves management’s close attention. If left uncorrected, these potential
       weaknesses may result in deterioration of the repayment prospects for the loan or
       of our credit position at some future date. These loans are considered classified.

       Substandard: Loans classified as substandard are inadequately protected by the
       current net worth and paying capacity of the obligor or of the collateral pledged, if
       any. Loans so classified have a well-defined weakness or weaknesses that
       jeopardize the liquidation of the debt. They are characterized by the distinct
       possibility that the institution will sustain some loss if the deficiencies are not
       corrected. These loans are considered classified.

       Doubtful: Loans classified as doubtful have all the weaknesses inherent in those
       classified as substandard, with the added characteristic that the weaknesses make
       collection or liquidation in full, on the basis of currently existing facts, conditions,
       and values, highly questionable and improbable. These loans are considered
       classified.

       Potential problem loans consist of loans that are performing in accordance with
       contractual terms, but for which management has concerns about the borrower’s
       ability to comply with repayment terms because of the borrower’s potential
       financial difficulties. Potential problem loans are assigned a grade of special
       mention or substandard. At December 31, 2018, the Company had $52.9 million
       in potential problem loans which were not included in either non-accrual or 90
       days past due categories, compared to $21.1 million at December 31, 2017.


                                    CLASS ACTION COMPLAINT
                                               8
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 10 of 23



       29.     The above statements identified in ¶¶26, 28 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company lacked adequate internal controls to assess credit risk; (2) that, as a result, certain of

the Company’s loans posed an increased risk of loss; (3) that, as a result, the Company was

reasonably likely to incur significant losses for certain substandard loans; and (4) that, as a result

of the foregoing, Defendants’ positive statements about the Company’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

                           Disclosures at the End of the Class Period
       30.     On April 22, 2019, the Company disclosed a $14.5 million provision for loss

against a credit relationship had impacted its financial results for first quarter 2019. The

Company stated, in relevant part:
       Net loss allocable to common stockholders was $4.1 million for the three months
       ended March 31, 2019, as compared to a net income allocable to common
       stockholders of $8.7 million for the three months ended March 31, 2018, a
       decrease of $12.8 million, principally related to the non-typical specific
       impairment.

                                                ***

       “In the first quarter, we recorded a $14.5 million provision for loss against a credit
       relationship.” [The Company’s CEO further stated,] “However, it is important for
       us to convey we do not believe this represents a systemic trend; rather an isolated
       individual relationship which is unique to our portfolio.”

                                                ***

       The provision for loan losses was $15.6 million for the three months ended March
       31, 2019, reflecting the non-typical specific impairment. The provision for loan
       losses was $1.2 million for the three months ended March 31, 2018. For the three
       months ended March 31, 2019, we had net charge-offs of $760 thousand, as
       compared to net charge-offs of $352 thousand for the same period in 2018.

       31.     On this news, the Company’s share price fell $4.76, or more than 16%, to close at

$24.71 per share on April 23, 2019, on unusually heavy trading volume.

                               CLASS ACTION ALLEGATIONS
       32.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil


                                    CLASS ACTION COMPLAINT
                                               9
                Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 11 of 23



Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired Equity Bancshares securities between May 11, 2018 and April

22, 2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, the officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.

          33.     The members of the Class are so numerous that joinder of all members is

impracticable.     Throughout the Class Period, Equity Bancshares’s common shares actively

traded on the NASDAQ. While the exact number of Class members is unknown to Plaintiff at

this time and can only be ascertained through appropriate discovery, Plaintiff believes that there

are at least hundreds or thousands of members in the proposed Class. Millions of Equity

Bancshares common stock were traded publicly during the Class Period on the NASDAQ.

Record owners and other members of the Class may be identified from records maintained by

Equity Bancshares or its transfer agent and may be notified of the pendency of this action by

mail, using the form of notice similar to that customarily used in securities class actions.

          34.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          35.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          36.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;




                                     CLASS ACTION COMPLAINT
                                                10
              Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 12 of 23



        (b)       whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Equity Bancshares; and

        (c)       to what extent the members of the Class have sustained damages and the proper

measure of damages.

        37.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
        38.       The market for Equity Bancshares’s securities was open, well-developed and

efficient at all relevant times. As a result of these materially false and/or misleading statements,

and/or failures to disclose, Equity Bancshares’s securities traded at artificially inflated prices

during the Class Period. Plaintiff and other members of the Class purchased or otherwise

acquired Equity Bancshares’s securities relying upon the integrity of the market price of the

Company’s securities and market information relating to Equity Bancshares, and have been
damaged thereby.

        39.       During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Equity Bancshares’s securities, by publicly issuing false and/or

misleading statements and/or omitting to disclose material facts necessary to make Defendants’

statements, as set forth herein, not false and/or misleading. The statements and omissions were

materially false and/or misleading because they failed to disclose material adverse information

and/or misrepresented the truth about Equity Bancshares’s business, operations, and prospects as

alleged herein.

        40.       At all relevant times, the material misrepresentations and omissions particularized


                                      CLASS ACTION COMPLAINT
                                                 11
               Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 13 of 23



in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Equity Bancshares’s financial well-being and prospects. These

material misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                       LOSS CAUSATION
         41.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         42.     During the Class Period, Plaintiff and the Class purchased Equity Bancshares’s

securities at artificially inflated prices and were damaged thereby. The price of the Company’s

securities significantly declined when the misrepresentations made to the market, and/or the

information alleged herein to have been concealed from the market, and/or the effects thereof,
were revealed, causing investors’ losses.

                                  SCIENTER ALLEGATIONS
         43.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Equity Bancshares, their

control over, and/or receipt and/or modification of Equity Bancshares’s allegedly materially

                                    CLASS ACTION COMPLAINT
                                               12
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 14 of 23



misleading misstatements and/or their associations with the Company which made them privy to

confidential proprietary information concerning Equity Bancshares, participated in the fraudulent

scheme alleged herein.
                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       44.     The market for Equity Bancshares’s securities was open, well-developed and

efficient at all relevant times. As a result of the materially false and/or misleading statements

and/or failures to disclose, Equity Bancshares’s securities traded at artificially inflated prices

during the Class Period. On June 19, 2018, the Company’s share price closed at a Class Period

high of $43.87 per share. Plaintiff and other members of the Class purchased or otherwise

acquired the Company’s securities relying upon the integrity of the market price of Equity

Bancshares’s securities and market information relating to Equity Bancshares, and have been

damaged thereby.

       45.     During the Class Period, the artificial inflation of Equity Bancshares’s shares was

caused by the material misrepresentations and/or omissions particularized in this Complaint

causing the damages sustained by Plaintiff and other members of the Class. As described herein,

during the Class Period, Defendants made or caused to be made a series of materially false

and/or misleading statements about Equity Bancshares’s business, prospects, and operations.

These material misstatements and/or omissions created an unrealistically positive assessment of
Equity Bancshares and its business, operations, and prospects, thus causing the price of the

Company’s securities to be artificially inflated at all relevant times, and when disclosed,

negatively affected the value of the Company shares.        Defendants’ materially false and/or

misleading statements during the Class Period resulted in Plaintiff and other members of the

Class purchasing the Company’s securities at such artificially inflated prices, and each of them

has been damaged as a result.

       46.     At all relevant times, the market for Equity Bancshares’s securities was an

efficient market for the following reasons, among others:

       (a)     Equity Bancshares shares met the requirements for listing, and was listed and


                                   CLASS ACTION COMPLAINT
                                              13
               Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 15 of 23



actively traded on the NASDAQ, a highly efficient and automated market;

         (b)     As a regulated issuer, Equity Bancshares filed periodic public reports with the

SEC and/or the NASDAQ;

         (c)     Equity Bancshares regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases

on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and/or

         (d)     Equity Bancshares was followed by securities analysts employed by brokerage

firms who wrote reports about the Company, and these reports were distributed to the sales force

and certain customers of their respective brokerage firms. Each of these reports was publicly

available and entered the public marketplace.

         47.     As a result of the foregoing, the market for Equity Bancshares’s securities

promptly digested current information regarding Equity Bancshares from all publicly available

sources and reflected such information in Equity Bancshares’s share price. Under these

circumstances, all purchasers of Equity Bancshares’s securities during the Class Period suffered

similar injury through their purchase of Equity Bancshares’s securities at artificially inflated

prices and a presumption of reliance applies.

         48.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                    CLASS ACTION COMPLAINT
                                               14
              Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 16 of 23



                                        NO SAFE HARBOR
        49.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Equity Bancshares who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        50.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        51.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Equity Bancshares’s securities at artificially inflated

prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

        52.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

                                      CLASS ACTION COMPLAINT
                                                 15
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 17 of 23



operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Equity Bancshares’s securities in violation of Section

10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary

participants in the wrongful and illegal conduct charged herein or as controlling persons as

alleged below.

       53.       Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Equity Bancshares’s

financial well-being and prospects, as specified herein.

       54.       Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Equity Bancshares’s value

and performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Equity Bancshares and its

business operations and future prospects in light of the circumstances under which they were

made, not misleading, as set forth more particularly herein, and engaged in transactions,

practices and a course of business which operated as a fraud and deceit upon the purchasers of

the Company’s securities during the Class Period.

       55.       Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

                                     CLASS ACTION COMPLAINT
                                                16
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 18 of 23



Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       56.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Equity Bancshares’s financial well-being and prospects

from the investing public and supporting the artificially inflated price of its securities. As

demonstrated by Defendants’ overstatements and/or misstatements of the Company’s business,

operations, financial well-being, and prospects throughout the Class Period, Defendants, if they

did not have actual knowledge of the misrepresentations and/or omissions alleged, were reckless

in failing to obtain such knowledge by deliberately refraining from taking those steps necessary

to discover whether those statements were false or misleading.

       57.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Equity Bancshares’s securities was artificially inflated during the Class Period. In ignorance of

the fact that market prices of the Company’s securities were artificially inflated, and relying

directly or indirectly on the false and misleading statements made by Defendants, or upon the

integrity of the market in which the securities trades, and/or in the absence of material adverse

information that was known to or recklessly disregarded by Defendants, but not disclosed in

public statements by Defendants during the Class Period, Plaintiff and the other members of the

Class acquired Equity Bancshares’s securities during the Class Period at artificially high prices

and were damaged thereby.

       58.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Equity Bancshares was experiencing, which were not disclosed by Defendants, Plaintiff and

                                    CLASS ACTION COMPLAINT
                                               17
              Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 19 of 23



other members of the Class would not have purchased or otherwise acquired their Equity

Bancshares securities, or, if they had acquired such securities during the Class Period, they

would not have done so at the artificially inflated prices which they paid.

        59.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        60.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        61.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        62.     Individual Defendants acted as controlling persons of Equity Bancshares within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, Individual Defendants had the

power to influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various statements

which Plaintiff contends are false and misleading. Individual Defendants were provided with or

had unlimited access to copies of the Company’s reports, press releases, public filings, and other

statements alleged by Plaintiff to be misleading prior to and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements

to be corrected.

        63.     In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

                                    CLASS ACTION COMPLAINT
                                               18
             Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 20 of 23



       64.     As set forth above, Equity Bancshares and Individual Defendants each violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

of their position as controlling persons, Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff and other members of the Class suffered damages in connection with their purchases of

the Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.




                                   CLASS ACTION COMPLAINT
                                              19
          Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 21 of 23



                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: May 13, 2019                         GLANCY PRONGAY & MURRAY LLP

                                            By: s/ Lesley F. Portnoy
                                            Lesley F. Portnoy (LP-1941)
                                            230 Park Avenue, Suite 530
                                            New York, New York 10169
                                            Telephone: (212) 682-5340
                                            Facsimile: (212) 884-0988
                                            Email: lportnoy@glancylaw.com

                                            -and-

                                            GLANCY PRONGAY & MURRAY LLP
                                            Lionel Z. Glancy
                                            Robert V. Prongay
                                            Charles H. Linehan
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
                                            Email: info@glancylaw.com

                                            LAW OFFICES OF HOWARD G. SMITH
                                            Howard G. Smith
                                            3070 Bristol Pike, Suite 112
                                            Bensalem, PA 19020
                                            Telephone: (215) 638-4847
                                            Facsimile: (215) 638-4867

                                            Attorneys for Plaintiff Stephen Burr




                                  CLASS ACTION COMPLAINT
                                             20
Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 22 of 23




                       [REDACTED]
Case 1:19-cv-04346 Document 1 Filed 05/13/19 Page 23 of 23



                Stephen Burr's Transactions in
               Equity Bancshares, Inc. (EQBK)
     Date     Transaction Type     Quantity       Unit Price
   06/13/2018      Bought                   200      $41.7616
   06/14/2018      Bought                   100      $41.2000
